DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s replacement drawings were received on January 22, 2021.  Previously filed drawings were objected to for failing to include the graphic symbol of Claim 9 and the alphanumeric symbol of Claim 10 under 37 CFR 1.83(a); Figures 2 and 3 were modified to overcome those objections, which are now withdrawn. 
Applicant's arguments filed January 22, 2021 have been fully considered but they are not persuasive. 
The applicant argues that “Rogers merely mentions the possible arrangement of a radiopaque article, e.g., in the header of an implantable medical device IMD (See, for example, paragraphs 5 and 6). However, Rogers does not provide any teaching regarding the specifics of such an embodiment. Rogers explicitly discloses only two distinct embodiments. In one embodiment, the radiopaque article is embedded in a molded desiccant article (See Figures 1 to 9). In the other embodiment, the radiopaque article is part of a circuitry assembly (See Figures 15A and 15B).”
Roger mentions the arrangement within the header on multiple occasions (in addition to [0005-0006], also see [0037, 0080, 0086, 0096 and 0112]). Indeed, much of 
As the applicant recognizes, the embodiment in which the radiopaque article is part of a circuit assembly pertains to the applicant’s claim 1. However, the applicant has misquoted Rogers in arguing that Rogers teaches away from the applicant’s invention:
“Since the radiopaque articles are generally formed from a material that is electrically conductive, it is important to ensure that the radiopaque articles do not cause any advertent electrical connections between electrical traces and other electrical circuitry associated with the circuit board.”
Rogers actually reads: “…it is important to ensure that the radiopaque articles do not cause any inadvertent electrical connections.” This small, but key difference implies that electrical connections are only undesirable if unplanned –and by no means implies that a conductive radiopaque article is in itself undesirable. Moreover, the first part of the statement, “Since the radiopaque articles are generally formed from a material that is electrically conductive,” serves to buttress this argument, as it demonstrates that what the applicant is claiming (“radiographic marker integrated in said metal conducting element”), the conductive property of a radiographic marker, is extremely commonplace, and known to one of ordinary skill in the art. Rogers even teaches 
Rogers further states, “An object may then be obtained to carry the radiopaque articles (1504, as seen in Fig. 16). Such an object may be a marker object having the purpose of retaining the selected articles in a predetermined relationship relative to one another. The object may alternatively be some component of the IMD having some purpose beyond the marker function” [0127], a component of the IMD such as the metal conducting element. Rogers reiterates again that the radiopaque article may be integrated into an object with a functionality beyond a marker function in [0118]. Specifically, the radiopaque marker “…may be embedded into or otherwise carried by…a circuit board assembly (e.g., a flex circuit)” [0005], a flex circuit that, by definition, is rife with metal conducting elements. In light of these statements in [0127, 0118, and 0005], Rogers anticipates the applicant’s claim of a “radiographic marker integrated in said metal conducting element.”
The examiner maintains the rejection of claims 2-11, as the applicant’s arguments in favor of these claims include no further information, instead being solely contingent upon their traversal of claim 1, which was addressed above.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4, 6, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication US 2012065503 by Rogers et al, henceforth referred to as Rogers.
Regarding Claim 1, Rogers teaches an electrode connector device for an implant comprising: a metal conducting element and a radiographic marker integrated in said metal conducting element. Rogers teaches an embodiment of a device header with “marker embedded into or otherwise carried by the device header…a circuit board assembly, or any other element of the device” (200, 820, Fig. 1, Fig. 9, Paragraph 5-6, Paragraph 76). Although the applicant’s claim is not explicitly depicted by Rogers, it is explicitly described in Rogers (Paragraphs 5-6).Thus, the radiographic marker (200, Fig. 1) would be carried by a conducting element, i.e. a circuit board assembly (820, Fig. 9) with “associated electrical circuitry” (Paragraph 115). Rogers further states that “the radiopaque articles are 
Regarding Claim 4, Rogers teaches a metal conducting element made of a biocompatible metal. Rogers states “techniques used to retain radiopaque articles on components of the IMD…are made of a material other than a polymer” (para. 114), then provides an example of such a component, which could be a metal conducting element like electrical circuitry (Para. 115), formed “from…some other biocompatible metal” (para. 114). Rogers also subsequently states that the radiopaque article itself can be electrically conductive (Para. 115) and that the radiopaque material may also be biocompatible (para. 120). Thus, Rogers anticipates the applicant’s claim to a metal conducting element made of a biocompatible metal. 
Regarding claim 6, Rogers teaches a metal conducting element and radiographic marker with a uniform thickness. Rogers states one embodiment in which the articles used to form the marker may have similar characteristics “being made via a common manufacturing process…having roughly [for example] 
Regarding claims 9-10, Rogers teaches a radiographic marker with a graphic symbol and a radiographic marker with an alphanumeric symbol. Rogers states one embodiment in which the “marker may be a sheet, plate, disc, or the like with the numbers, letters, or symbols cut or punched out” (Para. 55), and a different embodiment where the marker provides a “positive outline of the information to be conveyed” (Para 65). Rogers further states that the marker may include “radiopaque representations of all alphanumeric characters” (Para. 81) to provide information about the IMD and its manufacture, thus anticipating applicant’s claims 9-10.
Regarding claim 11, Rogers teaches “an implant comprising an electrode connector device according to claim 1,” stating that the “radiopaque marker carried by [a component of the IMD] may be used in any suitable IMD…such as cardiac pacemakers” (Para. 49). By citing the non-leadless cardiac pacemaker, Rogers provides one embodiment of an implant with an electrode connector device, and thus anticipates the applicant’s claim 11.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of  Stevenson (US RE45030 E). 
a) 	Regarding claim 5, Rogers discloses the invention substantially as claimed for the electrode connector device of claim 1, and as claimed for the biocompatibility of the metal conducting element of claim 4, however fails to disclose that the “metal conducting element is made of niobium.” Stevenson teaches the use of niobium as a biocompatible material in the header of an implantable medical device, stating use of a “biocompatible antenna that may comprise at least one biocompatible conductive material taken from the group [including]…niobium” (Para. 29). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Rogers with the biocompatible metal niobium as taught by Stevenson, as the use of biocompatible metals in IMDs is necessary, i.e. to prevent corrosion.
9. 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of Mueller (US 7912549 B2). 
.
10.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of Ostroff (US 20140058494 A1). 
a) 	Regarding claims 7-8, Rogers discloses the invention substantially as claimed for the electrode connector device of claim 1, and the uniform thickness .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Thursday, April 15, 2021